DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on February 9th, 2022, claims 1-24 have been cancelled. Claims 25-75 are newly added. Claims 25-75 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25, 29-41, 49, 53, 55, and 58-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,614,668 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see charts below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/511,093
U.S. Patent 10,614,668 B2
Claim 25 (and similar claim 49). A machine for entertainment of playing one or more consecutive games, comprising:

a plurality of reels, each reel having a plurality of reel sequential symbol positions;

a matrix comprising a matrix height of a predetermined number of the reel sequential symbol positions and a matrix width of the number of reels, on which a play of a game and an outcome of the play of the game is displayed;

a plurality of reel strips, each having a first set of consecutive symbol positions and a second set of consecutive symbol positions, said each symbol position associated with one of a plurality of symbols randomly selected and said second set of consecutive symbol positions comprising at least two identical symbols of the plurality of symbols and for each subsequent one of the one or more games the second set of consecutive symbol positions comprising a number of consecutive identical symbols different than the number in the second set in the prior play of the game;

a device configured for selecting for play of the game a respective one of the plurality of reel strips for each of the reels, which first set and second set of consecutive symbol positions populates the plurality of reel sequential symbol positions for the respective reel;

a display for displaying the matrix during and after the play of the game; and

means for moving the plurality of reels during play of the game, whereby each of reels moves the reel sequential symbol positions through the display until the movement of the reels stops and whereupon the display displays the symbols in the matrix of the sequential symbol positions in the predetermined matrix height and matrix width.
Claim 1 (and similar claim 15). A machine for entertainment of playing one or more consecutive games, comprising:

a plurality of reels, each reel having a plurality of reel sequential symbol positions;

a matrix comprising a matrix height of a predetermined number of the reel sequential symbol positions and a matrix width of the number of reels, on which a play of a game and an outcome of the play of the game is displayed;

a plurality of reel strips, each having a first set of consecutive symbol positions and a second set of consecutive symbol positions, said each symbol position associated with one of a plurality of symbols randomly selected and said second set of consecutive symbol positions comprising at least two identical symbols of the plurality of symbols, and for each subsequent one of the one or more games the second set of consecutive symbol positions comprising a number of consecutive identical symbols different than the number in the second set in the prior play of the game;

a device configured for selecting for play of the game a respective one of the plurality of reel strips for each of the reels, which first set and second set of consecutive symbol positions populates the plurality of reel sequential symbol positions for the respective reel;

a display for displaying the matrix during and after the play of the game; and

means for moving the plurality of reels during play of the game, whereby each of reels moves the reel sequential symbol positions through the display until stopped, and the display displays the symbols in the matrix of the sequential symbol positions in the predetermined matrix height and matrix width.


Claim 29. The machine as recited in claim 25, wherein the number of consecutive symbol positions in the first set for one of the reels is determined prior to the one or more play of the game using the machine.

Claim 2. The machine as recited in claim 1, wherein the number of consecutive symbol positions in the second set is determined for a first one of the plurality of reels prior to the one or more play of the game using the machine.

Claim 30. The machine as recited in claim 25, wherein the number of consecutive symbol positions in the second set for each of the reels is determined prior to the one or more play of the game using the machine.


Claim 3. The machine as recited in claim 1, wherein the number of consecutive symbol positions in the second set is determined for each of the reels prior to the one or more play of the game using the machine.

Claim 31. The machine as recited in claim 25, wherein the matrix width is predetermined randomly in a range of a first number to a second number of reels prior to the one or more play of the game using the machine.

Claim 4. The machine as recited in claim 1, wherein the matrix width is predetermined randomly in a range of a first number to a second number of reels prior to the one or more play of the game using the machine.

Claim 32. The machine as recited in claim 25, wherein the number of consecutive identical symbols in the second set of consecutive symbol positions for a respective subsequent one of the one or more games is less than the number in the second set in the prior play of the game.

Claim 5. The machine as recited in claim 1, wherein the number of consecutive identical symbols in the second set of consecutive symbol positions for a respective subsequent one of the one or more games is less than the number in the second set in the prior play of the game.

Claim 33. The machine as recited in claim 25, wherein the number of consecutive identical symbols in the second set of consecutive symbol positions for a respective subsequent one of the one or more games is more than the number in the second set in the prior play of the game.

Claim 6. The machine as recited in claim 1, wherein the number of consecutive identical symbols in the second set of consecutive symbol positions for a respective subsequent one of the one or more games is more than the number in the second set in the prior play of the game.

Claim 34. The machine as recited in claim 25, further comprising a microprocessor computer device configured with software instructions for providing the reels, the plurality of reel strips, and moving the plurality of reels during a play of the game.

Claim 7. The machine as recited in claim 1, further comprising a microprocessor computer device configured with software instructions for providing the reels, the plurality of reel strips, and moving the plurality of reels during a play of the game.


Claim 35. The machine as recited in claim 25, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are the same for each reel strip.


Claim 8. The machine as recited in claim 1, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are the same for each reel strip.


Claim 36. The machine as recited in claim 25, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are different.


Claim 9. The machine as recited in claim 1, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are different.

Claim 37. The machine as recited in claim 25, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are different for each reel strip.

Claim 10. The machine as recited in claim 1, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are different for each reel strip.

Claim 38. The machine as recited in claim 25, wherein each of the plurality of reel strips comprise different identical symbols within the respective second set of consecutive symbol positions.

Claim 11. The machine as recited in claim 1, wherein each of the plurality of reel strips comprise different identical symbols within the respective second set of consecutive symbol positions.

Claim 39. The machine as recited in claim 25, wherein the symbols within the first set of consecutive symbol positions are not consecutively identical.

Claim 12. The machine as recited in claim 1, wherein the symbols within the first set of consecutive symbol positions are not consecutively identical.

Claim 40. The machine as recited in claim 25, wherein a first one of the reel strips comprises at least one symbol within the first set of consecutive symbol positions that is different from a symbol within the first set of consecutive symbol positions of a second one of the reel strips.

Claim 13. The machine as recited in claim 1, wherein a first one of the reel strips comprises at least one symbol within the first set of consecutive symbol positions that is different from a symbol within the first set of consecutive symbol positions of a second one of the reel strips.

Claim 41. The machine as recited in claim 25, wherein a first one of the reel strips comprises a plurality of symbols within the first set of consecutive symbol positions that are different from the symbols within the first set of consecutive symbol positions of a second one of the reel strips.

Claim 14. The machine as recited in claim 1, wherein a first one of the reel strips comprises a plurality of symbols within the first set of consecutive symbol positions that are different from the symbols within the first set of consecutive symbol positions of a second one of the reel strips.

Claim 53. The method as recited in claim 49, further comprising the step of determining the number of consecutive sequential symbol positions for one of the reels prior to the one or more play of the game using the machine.

Claim 16. The method as recited in claim 15, further comprising the step of determining the number of consecutive symbol positions in the second set for one of the plurality of reels prior to the one or more play of the game using the machine.

Claim 55. The method as recited in claim 49, further comprising the step of determining the number of consecutive sequential symbol positions in the second set for each of the reels sequentially prior to the one or more play of the game using the machine.

Claim 17. The method as recited in claim 15, further comprising the step of determining the number of consecutive symbol positions in the second set for each of the plurality of reels prior to the one or more play of the game using the machine.

Claim 58. The method as recited in claim 49, further comprising the step of determining randomly the matrix width in a range of a first number to a second number of reels prior to the one or more play of the game using the machine.

Claim 18. The method as recited in claim 15, further comprising the step of determining randomly the matrix width in a range of a first number to a second number of reels prior to the one or more play of the game using the machine.

Claim 59. The method as recited in claim 49, wherein the number of consecutive identical symbols in the second set of consecutive symbol positions for a respective subsequent one of the one or more games is less than the number in the second set in the prior play of the game.

Claim 19. The method as recited in claim 15, wherein the number of consecutive identical symbols in the second set of consecutive symbol positions for a respective subsequent one of the one or more games is less than the number in the second set in the prior play of the game.

Claim 60. The method as recited in claim 49, wherein the number of consecutive identical symbols in the second set of consecutive symbol positions for a respective subsequent one of the one or more games is more than the number in the second set in the prior play of the game.

Claim 20. The method as recited in claim 15, wherein the number of consecutive identical symbols in the second set of consecutive symbol positions for a respective subsequent one of the one or more games is more than the number in the second set in the prior play of the game.

Claim 61. The method as recited in claim 49, further comprising the step of providing a microprocessor computer device configured with software instructions for providing the reels, the plurality of reel strips, and moving the plurality of reels during a play of the game.

Claim 21. The method as recited in claim 15, further comprising the step of providing a microprocessor computer device configured with software instructions for providing the reels, the plurality of reel strips, and moving the plurality of reels during a play of the game.

Claim 62. The method as recited in claim 49, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are the same for each reel strip.

Claim 22. The method as recited in claim 15, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are the same for each reel strip.

Claim 63. The method as recited in claim 49, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are different.

Claim 23. The method as recited in claim 15, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are different.

Claim 64. The method as recited in claim 49, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are different for each reel strip.

Claim 24. The method as recited in claim 15, wherein the number of consecutive symbol positions in the first set and the number of consecutive symbol positions in the second set are different for each reel strip.

Claim 65. The method as recited in claim 49, wherein each of the plurality of reel strips comprise different identical symbols within the respective second set of consecutive symbol positions.

Claim 25. The method as recited in claim 15, wherein each of the plurality of reel strips comprise different identical symbols within the respective second set of consecutive symbol positions.

Claim 66. The method as recited in claim 49, wherein the symbols within the first set of consecutive symbol positions are not consecutively identical.

Claim 26. The method as recited in claim 15, wherein the symbols within the first set of consecutive symbol positions are not consecutively identical.

Claim 67. The method as recited in claim 49, wherein a first one of the reel strips comprises at least one symbol within the first set of consecutive symbol positions that is different from a symbol within the first set of consecutive symbol positions of a second one of the reel strips.

Claim 27. The method as recited in claim 15, wherein a first one of the reel strips comprises at least one symbol within the first set of consecutive symbol positions that is different from a symbol within the first set of consecutive symbol positions of a second one of the reel strips.

Claim 68. The method as recited in claim 49, wherein a first one of the reel strips comprises a plurality of symbols within the first set of consecutive symbol positions that are different from the symbols within the first set of consecutive symbol positions of a second one of the reel strips.

Claim 28. The method as recited in claim 15, wherein a first one of the reel strips comprises a plurality of symbols within the first set of consecutive symbol positions that are different from the symbols within the first set of consecutive symbol positions of a second one of the reel strips.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 25-48 are drawn to a machine for entertainment (machine).
Claims 49-75 are drawn to a method of playing one or more consecutive games (process).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 25 as exemplary: 

25.	A machine for entertainment of playing one or more consecutive games, comprising:
a plurality of reels, each reel having a plurality of reel sequential symbol positions;
a matrix comprising a matrix height of a predetermined number of the reel sequential symbol positions and a matrix width of the number of reels, on which a play of a game and an outcome of the play of the game is displayed;
a plurality of reel strips, each having a first set of consecutive symbol positions and a second set of consecutive symbol positions, said each symbol position associated with one of a plurality of symbols randomly selected and said second set of consecutive symbol positions comprising at least two identical symbols of the plurality of symbols and for each subsequent one of the one or more games the second set of consecutive symbol positions comprising a number of consecutive identical symbols different than the number in the second set in the prior play of the game (certain methods of organizing human activity: spinning reels and displaying symbols according to game rules);
a device configured for selecting for play of the game a respective one of the plurality of reel strips for each of the reels, which first set and second set of consecutive symbol positions populates the plurality of reel sequential symbol positions for the respective reel (certain methods of organizing human activity: spinning reels and displaying symbols according to game rules);
a display for displaying the matrix during and after the play of the game; and
means for moving the plurality of reels during play of the game, whereby each of reels moves the reel sequential symbol positions through the display until the movement of the reels stops and whereupon the display displays the symbols in the matrix of the sequential symbol positions in the predetermined matrix height and matrix width (certain methods of organizing human activity: spinning reels and displaying symbols according to game rules).

Under broadest reasonable interpretation, independent claims 25 and 49 cover the performance of certain methods of organizing human activity, aside from the reference to various generic components (e.g. a plurality of reels and reel strips, a matrix, a device, a display, means for moving reels).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 25 and 49 recite the additional elements of a plurality of reels and reel strips, a matrix, a device, a display, and a means for moving reels. The plurality of reels and reel strips, matrix, device, display, and means for moving reels are recited at a high level of generality (i.e. a display for displaying, a device for selecting, etc.) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. a display for displaying, a device for selecting, etc.). In other words, the claims invoke the plurality of reels and reel strips, matrix, device, display, and means for moving reels merely as tools to execute the abstract idea. Furthermore, the displaying of the symbols and moving of the reels may be considered the insignificant extra solution activity as it is merely a mechanism used to reveal a game outcome without adding any meaningful limitation to the abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concept, i.e. significantly more. Independent claims 25 and 49 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the plurality of reels and reel strips, matrix, device, display, and means for moving reels are recited at a high level of generality (i.e. as generic devices performing generic functions like processing data, displaying data, etc.) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer/gaming device. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
gather[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
manipulat[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
stor[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 26-48 and 50-75 inherit the same abstract idea as claims 25 and 49.
Claims 26-48 and 50-75 recite similar additional selecting, determining, providing, microprocessor, and variations of game rules (i.e. symbol comparisons or determinations, additional symbols, etc.) limitations that, under their BRI, fall within the certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer/gaming device and merely using a computer/gaming device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gilmore et al. (US 2016/0078714 A1), Zoble et al. (US 2015/0235511 A1), Suda (US 2015/0031436 A1), and Welty et al. (US 2013/0184049 A1), Yoshimi (US 8,096,869 B2), Delekta et al. (US 2015/0105136 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/17/2022